ROSS MILLER Secretary of State 204 N. Carson Street, Suite 4 Carson City, Nevada89701-4520 (775) 684-5708 Website:www.nvsos.gov CERTIFICATE OF AMENDMENT Filed in the office of Document Number 20100049099-24 (PURSUANT TO NRS 78.) /s/ Ross Miller Ross Miller Filing Date and Time 01/27/2010 4:30 PM Secretary of State State of Nevada Entity Number E0206632007-4 USE BLACK IN ONLY – DO NOT HIGHLIGHTABOVE SPACE IS FOR OFFICR USE ONLY 1. Name of Corporation: SLAP, INC. 2. The articles have been amended as follows:(Provide article numbers, if available) Article 1.Name of corporation: Estate Coffee Holdings Corp. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise a least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is:14,428,431 4. Effective date of filing: (optional) 2/8/10 (must not be more than 90 days after the certificate is filed) 5. Signature: (required) X /s/ D.Wehrhahn Signature of Officer *If any proposed amendment would alter or change any preference or any relative or other right given to any class or series of outstanding shares, then the amendment must be approved by the vote, in addition to the affirmative vote otherwise required, of the holders of shares representing a majority of the voting power of each class or series affected by the amendment regardless to limitations or restrictions on the voting power thereof. This form must be accompanied by appropriate fees.Nevada Secretary of State Amend Profit - After Revised: 3-6-09
